DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Divisional Application
This application is a divisional of 16/387,540, filed on April 18, 2019, now US Patent No. US 10729007. The examiner has reviewed the prior art relied upon in the parent application. MPEP 2001.06(b).

Election/Restrictions
Applicant's election with traverse of group I, specie IX, reading on figure 19, in the reply filed on September 28, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement between group I, and II, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Regarding the specie restriction, the traversal is on the ground(s) that Specie IX includes FIGs. 1-5 and 19. Paragraph [0026] of the application clearly stated that "FIG. 1 to FIG. 5 are schematic cross-sectional views showing a manufacturing process of a substrate structure with high reflectance according to an embodiment of the disclosure." Paragraph [0061] of the application clearly stated that "FIG. 19 is a schematic cross-sectional view of a substrate structure with high reflectance in accordance with an embodiment of the present disclosure. It should be noted that the substrate structure 
This is not found persuasive because: though, structure of figure 19, may include that of the figure 5, both the structures have different structural arrangement. For example, the structure of figure 19, include additional layers, which implies that the search for the structure of figure 5, would be different than that of figure 19 
The requirement is still deemed proper and is therefore made FINAL.
However, upon allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend upon from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/387,540, filed on April 18, 2019.

Drawings
The drawings are objected to because: The top and bottom lines in figure 19, may be shown as continuous line, to indication the presence of “hole,” instead of two separate pieces of the board.  


Specification
The disclosure is objected to because of the following informalities: Patent Number issued to the parent application may be added in the first paragraph of the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (US 2016/0197253) in view of Nakagawa (US 2017/0123117), Kato (US 2019/0067541), and Yoo (US 2015/0303360).
Regarding claim 1, Miyashita, figure 4, discloses a substrate structure with high reflectance, comprising: a base material (4) comprising a first surface and a second surface opposite to the first surface (see figure); a first patterned circuit layer disposed on the first surface (4a, 4b); a second patterned circuit layer (5, 8) disposed on the second surface (see figure); a first insulation layer (3, comprising silicone, paragraph 0047) covering the first patterned circuit layer and a portion of the first surface exposed by the first patterned circuit layer (see figure); a metal reflection layer (2) covering the first insulation layer. 
Miyashita does not disclose a first adhesive layer disposed on the first patterned circuit layer; wherein the first adhesive layer is disposed between the first patterned circuit layer and the first insulation layer, and wherein a reflectance of the metal reflection layer is substantially greater than or equal to 85%; a protection layer covering the metal reflection layer, wherein the protection layer comprises a transparent polymer, of which the light transmittance is substantially greater than or equal to 80%; and a transparent adhesive layer disposed between the metal reflection layer and the protection layer. 

	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the substrate of Miyashita with a first adhesive layer disposed on the first patterned circuit layer; wherein the first adhesive layer is disposed between the first patterned circuit layer and the first insulation layer, as taught by Nakagawa, in order to have enhance bonding.
Kato, figure 1 A, discloses a structure with a metal reflection layer Id, formed of silver with high reflectance (paragraph 0003, 0024, 0033).
Yoo, discloses a light emitting device with aluminum having reflectance of 85% or more (paragraph 0049).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the structure of Miyashita with a reflectance of the metal reflection layer is substantially greater than or equal to 85 %, and a transmittance substantially greater than 80%, as taught by Nakagawa, Kato and Yoo, in order to have required reflectance, as well as, transmittance.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice, in re Leshin, 227 F.2d 197, 125 USPQ 416 (GCPA 1980).
In re Aller, 220 F.2d 454, 458, 105 USPQ 233, 235 (GCPA 1955).
Regarding claim 2, the modified substrate of Miyashita further discloses wherein a material of the metal reflection layer comprises aluminum, silver, gold, copper, ruthenium, chromium, molybdenum, platinum, nickel, iron layers or any combination thereof (obvious as applied to claim 1 above). 
Also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 458, 105 USPQ 233, 235 (GCPA 1955).

Regarding claim 3, the modified substrate of Miyashita further discloses wherein the first insulation layer comprises an ink layer, a polyimide layer, a thermoplastic polyimide layer, a resin layer, a photo-imageable coverlay (PIC), a dry film solder resist (DFSR) layer or an insulation adhesive layer (obvious as disclosed by Kato, paragraph 0093, and Nakagawa, layer 3, paragraph 0034). 
Also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 458, 105 USPQ 233, 235 (GCPA 1955).

Regarding claim 4, the modified substrate of Miyashita further discloses wherein the heat resistance temperature of the transparent polymer is substantially greater than or equal to 200.degree. C (obvious to have the resin to withstand the process / operating temperature to have longer life without any deterioration). 
Also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 458, 105 USPQ 233, 235 (GCPA 1955).

Regarding claim 5, the modified substrate of Miyashita further discloses the protection layer comprises a polyimide layer, a poly-phenylene sulfide (PPS) layer, a polyphenylene sulfone (PPSU) layer or a transparent adhesive layer (obvious as disclosed by Nakagawa, paragraph 0042). 
in re Leshin, 227 F.2d 197, 125 USPQ 416 (GCPA 1980).
Regarding claim 6, the modified substrate of Miyashita further discloses a conductive vias extending through the base material and electrically connecting the first patterned circuit layer and the second patterned circuit layer (obvious as disclosed by Miyashita, in order to have desired electrical connection). 

Regarding claim 7, the modified substrate of Miyashita further discloses a first metal foil layer disposed on the first surface, wherein the first patterned circuit layer or the conductive vias directly contacts a side wall of the first metal foil layer (obvious to provide metal foil layer in the form of plating layer above the pattern layer to have desired thickness, as is old and known in the art). 

Regarding claim 8, the modified substrate of Miyashita further discloses a second metal foil layer disposed on the second surface, wherein the second patterned circuit layer or the conductive vias directly contacts a side wall of the second metal foil layer (obvious as applied to claim 7 above). 

Regarding claim 9, the modified substrate of Miyashita further discloses wherein there is no conductive material between the first patterned circuit layer and the metal reflection layer (see figure of Miyashita, no conductive material between the first patterned circuit layer and the metal reflection layer). 



Regarding claim 11, the modified substrate of Miyashita further discloses a second adhesive layer disposed on the second patterned circuit layer (obvious as applied to claim 1 above, in order enhance bonding). 

Regarding claim 12, the modified substrate of Miyashita further a second insulation layer covering the second patterned circuit layer and a portion of the second surface exposed by the second patterned circuit layer, wherein the second adhesive layer is disposed between the second patterned circuit layer and the first insulation layer (not explicitly disclosed, but obvious to have additional layers to have desired strength, including additional wiring, in necessary, and an adhesive layer to have enhanced bonding). 
Regarding claim 13, the modified substrate of Miyashita further wherein the second adhesive layer is further disposed between the portion of the second surface exposed by the second patterned circuit layer and the second insulation layer (obvious in order to have enhanced bonding).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,729,007, hereafter Pa’t007 ). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious explained as above.
Regarding claim 1, substrate of claims of Pat’007 discloses a substrate structure with high reflectance, comprising: a base material comprising a first surface and a second surface opposite to the first surface (line 1-3, claim 1); a first patterned circuit layer disposed on the first surface; a second patterned circuit layer disposed on the second surface (line 4-6); a first adhesive layer disposed on the first patterned circuit layer (line 7-8); a first insulation layer covering the first patterned circuit layer and a portion of the first surface exposed by the first patterned circuit layer, wherein the first adhesive layer is disposed between the first patterned circuit layer and the first insulation layer (line 9-13); a metal reflection layer covering the first insulation layer, wherein a reflectance of the metal reflection layer is substantially greater than or equal to 85% (line 15-17); a protection layer covering the metal reflection layer, wherein the 
Regarding claim 2, substrate of claims of Pat’007 discloses wherein a material of the metal reflection layer comprises aluminum, silver, gold, copper, ruthenium, chromium, molybdenum, platinum, nickel, iron layers or any combination thereof (obvious as recited by claim 2). 

Regarding claim 3, substrate of claims of Pat’007 discloses wherein the first insulation layer comprises an ink layer, a polyimide layer, a thermoplastic polyimide layer, a resin layer, a photo-imageable coverlay (PIC), a dry film solder resist (DFSR) layer or an insulation adhesive layer (obvious as recited by claim 3). 

Regarding claim 4, substrate of claims of Pat’007 discloses wherein the heat resistance temperature of the transparent polymer is substantially greater than or equal to 200.degree. C (obvious as recited by claim 4). 

Regarding claim 5, substrate of claims of Pat’007 discloses wherein the protection layer comprises a polyimide layer, a poly-phenylene sulfide (PPS) layer, a polyphenylene sulfone (PPSU) layer or a transparent adhesive layer (obvious as recited by claim 5). 


Regarding claim 7, substrate of claims of Pat’007 discloses a first metal foil layer disposed on the first surface, wherein the first patterned circuit layer or the conductive vias directly contacts a side wall of the first metal foil layer (obvious as metal foil in the form of plating is old and known in the art to have desired thickness of the pattern layer, including the same metal foil layer in the via hole in order to have necessary interconnection). 

Regarding claim 8, substrate of claims of Pat’007 discloses a second metal foil layer disposed on the second surface, wherein the second patterned circuit layer or the conductive vias directly contacts a side wall of the second metal foil layer (obvious as applied to claim 7 above). 

Regarding claim 9, substrate of claims of Pat’007 discloses wherein there is no conductive material between the first patterned circuit layer and the metal reflection layer (obvious as there is no specific conductive layer recited in the claims between the first pattern circuit layer and the metal reflection layer). 

Regarding claim 10, substrate of claims of Pat’007 discloses wherein the first adhesive layer is further disposed between the portion of the first surface exposed by 

Regarding claim 11, substrate of claims of Pat’007 discloses a second adhesive layer disposed on the second patterned circuit layer (obvious to have enhanced bonding). 

Regarding claim 12, substrate of claims of Pat’007 discloses a second insulation layer covering the second patterned circuit layer and a portion of the second surface exposed by the second patterned circuit layer, wherein the second adhesive layer is disposed between the second patterned circuit layer and the first insulation layer (obvious as recited by claim 7). 

Regarding claim 13, substrate of claims of Pat’007 discloses wherein the second adhesive layer is further disposed between the portion of the second surface exposed by the second patterned circuit layer and the second insulation layer (obvious as applied to claim 10 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


	
Nagahama (US 2014/0293436), discloses a resin to withstand process temperature 200 degree centigrade or more (paragraph 0156, 0164).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847
                                                                                                                                                                                             IBP / January 15, 2021